United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 20, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-30554
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

YOLANDA R. SINGLETON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:04-CR-341
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Yolanda R. Singleton appeals her 15-month sentence of

imprisonment for two counts of filing false tax claims.

Singleton argues that the district court erred by not giving

sufficient weight to her personal history and characteristics and

that the district court should have imposed a sentence of

probation rather than imprisonment.

     Singleton’s argument is not persuasive.    The district court

noted that it had considered her personal history and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30554
                                -2-

characteristics, having reviewed the defense sentencing

memorandum.   However, Singleton’s arguments failed to persuade

the district court to impose a sentence of probation.   The

district court imposed a sentence within the properly calculated

guidelines range.   Accordingly, the sentence is presumed

reasonable.   See United States v. Alonzo, 435 F.3d 551, 553 (5th

Cir. 2006).   Singleton’s argument that the court erred in

imposing a sentence within this range because it did not weigh

the factors properly is without merit.    She fails to rebut the

presumption of reasonableness.

     Accordingly, the judgment of the district court is AFFIRMED.